Citation Nr: 0405781	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  01-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1969 to August 1975

In November 1995, the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder, including PTSD.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, he did not request that the Board 
reconsider its decision nor did he appeal it to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter Court).  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7103 (West Supp. 
1995); 38 C.F.R. § 20.1100 (1995).

In a decision issued in January 2003, the Board denied the 
veteran's request to reopen his claim entitlement to service 
connection for PTSD.  The Board found that the veteran had 
not submitted new and material evidence to support his 
request.  The veteran disagreed with that decision and filed 
a timely appeal with the Court.

On August 11, 2003, pursuant to a joint motion of the 
parties, the Court vacated the Board's decision and remanded 
it to the Board for readjudication consistent with the 
motion.  


FINDINGS OF FACT

1.  In November 1995, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.

2.  Evidence associated with the record since the Board's 
November 1995 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for PTSD.  

CONCLUSIONS OF LAW

1.  The Board's November 1995 decision, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 and Supp. 1995); 
38 C.F.R. §§ 20.1100 (1995).  

2.  The criteria to reopen the claim of entitlement to 
service connection for PTSD have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective as 
amended from January 22, 1991 to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD.  
He maintains that while stationed in the Republic of the 
Philippines, he organized a patrol and discovered the 
mutilated body of a missing fire team member named [redacted].  He 
states that such incident was so stressful, it has affected 
him to this day.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  For PTSD in particular, there must be 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and a link established by medical 
evidence, between the veteran's symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003).  

As noted above, this is not the veteran's first claim of 
entitlement to service connection for PTSD.  When the Board 
denied that claim in November 1995, relevant evidence on file 
consisted of the veteran's service medical records; the 
veteran's service personnel records; reports of examinations 
performed by the VA in November 1975, April 1989, and June 
1991; records and reports, including several hospital 
discharge summaries, reflecting the veteran's treatment by 
the VA from February 1991 through December 1992; records 
reflecting the veteran's entitlement to Social Security 
disability benefits since September 1991; statements received 
in December 1992 from the veteran's family; and the 
transcript of the veteran's hearing held at the RO in 
December 1992.

Although the medical evidence established a clear diagnosis 
of PTSD, there was no credible supporting evidence that the 
claimed in service stressor had actually occurred.  Moreover, 
the Board found no nexus between any of the veteran's then-
current psychiatric disorders and service.  Accordingly, 
service connection was denied.  The veteran was notified of 
that decision, as well as his appellate rights; however, he 
did not request reconsideration by the Board nor did he 
appeal that decision to the Court.  Accordingly, that 
decision became final in accordance with the law and 
regulations then in effect.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 and Supp. 1995); 38 C.F.R. § 20.1100 (1995).  

The veteran now requests that his claim of entitlement to 
service connection for PTSD be reopened.  

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. 
§ 7104.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

At the outset of the veteran's claim, when a veteran sought 
to reopen a final decision based on new and material 
evidence, the Board had to first determine whether the 
veteran had, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  New and material evidence was 
evidence not previously submitted to VA decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it had to be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  
In August 2001, the VA published changes with respect to new 
and material evidence; however, such changes only applied to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's 
claim was filed before that date, the changes with respect to 
new and material evidence are not applicable to the veteran's 
appeal.  Accordingly, the question of whether the veteran has 
presented new and material evidence will considered in light 
of the law and regulations in effect from January 22, 1991, 
to August 29, 2001.  

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).  

Since the Board's decision in November 1995, a number of 
changes were also made which affected claims of service 
connection for PTSD.  Such changes included the VA criteria 
for a diagnosis of PTSD (see 61 Fed. Reg. 52695 (October 8, 
1996) (now codified at 38 C.F.R. § 4.125(a)) and the special 
circumstances which attended the claims of combat veterans 
(see 64 Fed. Reg. 32807 (June 19, 1999) (now codified at 38 
C.F.R. § 3.304(f)).  There was no change, however, in the 
requirement to present credible evidence that the claimed 
inservice stressor actually occurred.  

Evidence added to the claims folder since November 1995 
includes official records from the service department which 
show that during the veteran's tour of duty in the Republic 
of the Philippines, three fellow service members, including 
J. L. M., died as the result of other than natural causes.  
The veteran maintains that J. L. M. is the "[redacted]" 
associated with his PTSD stressor.  

Such evidence is new in the sense that it has not previously 
been before VA decision makers.  It is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, it is new and material, and thus sufficient, to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  To that extent, the appeal is granted.


ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
PTSD is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for PTSD.  Elkins.  It would be premature 
for the Board to take such action prior to the RO, as it 
could result in prejudice to the veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002)).  That law redefined the obligations of the VA 
with respect to the duty to assist, and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA Pub. 
L. No. 106-475, Section 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp.)).  In particular, the VA must inform the 
veteran of what evidence and information VA will obtain for 
him, with specific references to such materials as government 
reports and medical records.  The VA must also explain what 
information and evidence the veteran needs to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the evidence discloses that the veteran was last 
treated or examined for PTSD in December 1992.  The report of 
his April 1989 VA examination and the report of psychological 
testing performed by the VA in February 1991, suggest that 
the veteran was treated by a Dr. Richie, a private 
psychologist in the West Valley, as well as a psychiatrist 
associated with Dr. Richie.  Records of that treatment have 
not been associated with the claims folder, and it does not 
appear that they have ever been requested.  

From August through September 1992, the veteran was 
hospitalized at the Salt Lake City VAMC.  It was noted that 
he had been hospitalized at that facility from January to 
February 1991 and in March 1991.  Reports of those 
hospitalizations have not been associated with the claims 
folder.

Records from the service department show that on October [redacted], 
1972, J. L. M. was killed by a blow to the head with a blunt 
instrument.  It was noted that the case was under 
investigation; however, the reports of that investigation 
have not been associated with the claims folder.  

In December 2003, pursuant to a request from the veteran's 
representative, the Personnel Management Support Branch of 
the service department reported that line of duty 
investigations were retained on file at the Office of the 
Judge Advocate General.  Later in December 2003, the Office 
of the Judge Advocate General stated that it was attempting 
to recall that record from its long term storage facility.  

In January 2004, the Personnel Management Support Branch of 
the service department reported that there was no casualty 
report on file for J. L. M.  It noted, however, that 
information on J. L. M.'s death could be on file at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  There is no evidence on file that the VA ever 
requested such information from the NPRC.

To date, the Office of the Judge Advocate General has not 
stated whether it has been able to obtain the report of 
investigation from its long term storage facility.  There is 
no evidence that such report does not exist nor is there 
evidence that further efforts to obtain that report would be 
futile.  Until such time, efforts to obtain that report must 
continue.  38 U.S.C.A. § 5103A(b)(3) (2003).

In light of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.  The following actions are to be performed:

1.  During the pendency of the remand, 
review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

2.  Through official channels, including, 
but not limited to, the service 
department Office of the Judge Advocate 
and the NPRC, request the report of 
investigation concerning the death of J. 
L. M. on October [redacted], 1972 in the Republic 
of the Philippines.  Efforts to obtain 
that report must continue until there is 
evidence that it does not exist or until 
there is evidence that further efforts to 
obtain such report would be futile.  
38 C.F.R. § 3.159(c)(2) (2003).  If such 
records are unavailable, notify the 
veteran in accordance with 38 C.F.R. 
§ 3.159(e) (2003).  A copy of that notice 
must be associated with the claims 
folder.

3.  Request the reports of the veteran's 
hospitalizations at the Salt Lake City 
VAMC from January to February 1991 and in 
March 1991.  

4.  Request that the veteran furnish the 
names, addresses, and approximate dates 
of treatment or examination, of all 
health care providers who may possess 
additional records pertinent to his claim 
of entitlement to service connection for 
PTSD.  In particular, obtain such 
information for a Dr. Richie and an 
associated psychiatrist who were located 
in the West Valley and who treated the 
veteran in the late 1980's and early 
1990's.  After obtaining any necessary 
authorization, the RO should request 
copies of the records of such treatment 
or examinations not currently on file 
directly from the providers.  The RO 
should also request that the veteran 
provide any such records in his 
possession.  

5.  When the actions in paragraphs 2, 3, 
and 4 are completed, the RO should 
schedule the veteran for a psychiatric 
examination to determine the nature and 
extent of any psychiatric disability 
found to be present.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
it has, in fact, been reviewed.  In 
particular, a diagnosis of PTSD should be 
confirmed or ruled out.  If PTSD is not 
diagnosed, the examiner must explain why 
the veteran does not meet the criteria 
for that diagnosis.  If PTSD is 
diagnosed, the examiner must identify and 
explain the elements supporting the 
diagnosis including the stressor(s) 
accountable for the disorder.  If PTSD is 
present, the examiner should also render 
an opinion as to the impact of that 
disorder on the veteran's ability to 
obtain or retain employment.  The 
rationale for all opinions must be set 
forth.  

6.  When all of the foregoing actions 
have been completed, the RO should 
undertake any other indicated development 
and then readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



